SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUSES DATED MAY 1, 2007 FOR SUN LIFE FINANCIAL MASTERS REWARD NY AND SUN LIFE FINANCIAL MASTERS SELECT NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Franklin Templeton VIP Founding Funds Allocation Fund Franklin Founding Funds Allocation VIP Fund Franklin Income Securities Fund Franklin Income VIP Fund Mutual Shares Securities Fund Franklin Mutual Shares VIP Fund Franklin Small Cap Value Securities Fund Franklin Small Cap Value VIP Fund Franklin Strategic Income Securities Fund Franklin Strategic Income VIP Fund Templeton Growth Securities Fund Templeton Growth VIP Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Reward Select (NY)4/2014
